Decided April 9, 1941.
The above named relator having filed its verified petition for a writ of supervisory control, seeking to annul an order made by respondents on April 5, 1941, in cause numbered 18,397 in the records of said court, entitled Golden Cloud Mining Co. v.Northwest Engineering Co., granting an order to show cause and a temporary restraining order, having been presented to this court, it was on due consideration ordered that an order to show cause issue, the matter to be heard on April 14, 1941. On April 11 counsel for relator filed a praecipe to the effect that the respondents court and judge having voluntarily dismissed cause No. 18,397, application for the writ of supervisory control be dismissed; accordingly it is ordered that the cause be dismissed.